DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Remark
Preliminary amendment filed on 09/22/2020 has been acknowledged. Claims 1-2, 4, 8, 12, 15, 17, 19 have been amended. Claims 3, 7, 13-14, and 16 have been canceled. New claims 20-22 are pending and considered. 	
Claims 1-2, 4-6, 8-12, 15, 17-22 are pending and considered. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-6, 8-12, 15, 17, 19-22 are rejected under 35 U.S.C. 102((a) (1) ) as anticipated by WO2014/033095 or US PATENT APPLICATION PUBLICATION US 20150344907 OR US PATENT NO. 9,579,399B2 all to Roska et al. 
Roska et al.	in all teach a nucleic acid sequence encoding a promoter named synP7, with SEQ ID NO: 1, which is useful for driving gene expression in ON bipolar cells of the retina cells, thus allowing for the first time to (re-)create a circuitry that includes both the ON and OFF pathway of the retinal circuitry. Said nucleic acid is the one with a nucleic acid sequence set forth in SEQ ID NO: 1 having 100% identity to the claimed SEQ ID NO: 1 cited in the rejected claims, wherein said promoter sequence is used for driving a heterologous light sensitive protein gene , such as green fluorescence protein (GFP) carried by adeno- associated vector AAV, the vector is called AAV-synP7-GFP. The vector is delivered into the eyes of an adult C57BL/6 (A) and C3H (B) mouse to turn or off the  expression GFP in bipolar cells, particularly when it is used in combination with other known promotors (See paragraphs of DETIALED DESCRIPTION OF THE INVENTION). In particular, A typical gene which can be operatively linked to the promoter of the invention is a gene encoding for a photoreceptor. For instance it can be a photosensitive molecule such as a channelrhodopsin or a halorhodopsin.
In addition, the present invention also provides a kit for expressing gene in cones and/or OFF bipolar cells, which kit comprises an isolated nucleic acid molecule of the invention. Further, Roska et al. also teach that in another embodiment, a kit further comprises a needle or syringe, preferably packaged in sterile form, for injecting the complex, and/or a packaged alcohol pad. Instructions are optionally included for administration of compositions by a clinician or by the patient. In addition, Roska et al. teach that the present invention also provide a kit for expressing gene in cones and/or OFF bipolar cells, which in particular comprises an isolated nucleic acid molecule of the invention of SEQ ID NO: 1. Therefore, the cited reference anticipates claims 1, 4-6, 8-12, 15, 17 and 19-22.
          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,  4-5, 8-12, 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,579,399B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference issued claims and rejected claims are obvious each from other because the scopes of the issued claims and rejected claims are overlapping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648